United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
U.S. POSTAL SERVICE, MOUNT OLIVER
POST OFFICE, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0053
Issued: April 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 9, 2018 appellant filed a timely appeal from a September 13, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision, dated October 25, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 11, 2017 appellant, then a 46-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he injured his mid back when his vehicle was struck
from the rear while he was in the performance of duty. He did not stop work.
In support of his claim, appellant submitted a physician work activity report dated
September 11, 2017 by Rebecca A. Fillipin, a physician assistant, who diagnosed a sprain of
unspecified ligament of the right ankle, headache, and strain of muscle and tendon of unspecified
wall of thorax.
Ms. Fillipin released appellant to return to work regular duty on
September 12, 2017.
In a development letter dated September 20, 2017, OWCP notified appellant of the
deficiencies in his claim and requested that he submit additional evidence. It advised him of the
type of factual and medical evidence needed and provided a questionnaire for his completion.
OWCP afforded appellant 30 days to respond.
In a report dated September 11, 2017, Dr. John Stuart, a Board-certified internist, evaluated
appellant for neck pain and stiffness subsequent to a motor vehicle accident. He diagnosed cervical
strain, thoracic strain, headache, and right ankle sprain.
On September 13, 2017 Dr. Alexia Zgurzynski, an osteopath, discussed appellant’s
complaints of back pain and noted that he was currently performing his usual employment duties.
She diagnosed resolved cervical strain, thoracic strain, headache, and right ankle sprain.
Dr. Stuart, on September 18, 2017, advised that appellant’s headache, right ankle sprain,
and thoracic strain had resolved as of that date. By decision dated October 25, 2017, OWCP denied
his traumatic injury claim. It accepted that appellant was involved in an employment-related motor
vehicle accident on September 11, 2017, as alleged; however, it found that the medical evidence
submitted was insufficient to establish causal relationship.
Appellant subsequently resubmitted the September 11 and 18, 2017 reports from Dr. Stuart
and the September 13, 2017 report from Dr. Zgurzynski.
On June 18, 2018 appellant requested reconsideration. In a June 12, 2018 statement, he
related that he was involved in a “hit [and] run vehicle crash” on September 11, 2017 while driving
his work vehicle. Appellant questioned why his medical bills had not been covered and noted that
he had provided paperwork regarding the accident to his manager. He submitted September 13,
15, and 18, 2017 reports from a physical therapist. Appellant also submitted x-ray reports of his
cervical spine, thoracic spine, and right ankle obtained on September 11, 2017.
By decision dated September 13, 2018, OWCP denied appellant’s request for
reconsideration as he had not raised substantive legal arguments or submitted new and relevant
evidence sufficient to warrant reopening his case for further merit review pursuant to 5 U.S.C.
§ 8128(a).

2

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.2
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.3
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.4 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.5 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, it will deny the request for reconsideration without
reopening the case for review on the merits.6
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
The Board finds that appellant has not alleged or demonstrated that OWCP erroneously
applied or interpreted a specific point of law. On reconsideration appellant described the
circumstances surrounding his motor vehicle accident on September 11, 2017 and noted that he
had provided the appropriate paperwork to his manager. The Board finds that his contentions do
not require reopening of his case for merit review because, in its October 25, 2017 merit decision,
OWCP had found that the medical evidence was insufficient to establish causal relationship.
Appellant’s submission of his narrative statement fails to constitute a new argument regarding the
underlying issue of whether he has established a causal relationship between a diagnosed condition
and the accepted September 11, 2017 employment incident.7 Thus, the Board finds that he has not
advanced a relevant legal argument not previously considered by OWCP. Consequently, appellant

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(3); see also B.W., Docket No. 18-1259 (issued January 25, 2019).

4

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
5

Id. at § 10.608(a); see also M.S., Docket No. 18-1041 (issued October 25, 2018).

6

Id. at § 10.608(b); A.C., Docket No. 17-1616 (issued November 27, 2018).

7

T.T., Docket No .18-1682 (issued February 22, 2019).

3

is not entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(3).8
The Board further finds that appellant has not provided relevant and pertinent new evidence
not previously considered. With his reconsideration request, appellant resubmitted the
September 11 and 18, 2017 reports from Dr. Stuart and the September 13, 2017 report from
Dr. Zgurzynski. The Board has held, however, that evidence that is duplicative of evidence
previously of record does not warrant further merit review.9
Appellant further submitted physical therapy reports and x-rays reports of his cervical
spine, thoracic spine, and right ankle dated September 2017. The physical therapy and x-ray
reports, however, fail to address the underlying issue of causation. The submission of evidence
that does not address the particular issue involved does not constitute a basis for reopening a case.10
Consequently, as appellant did not provide relevant and pertinent new evidence, he is not entitled
to a merit review based on the third requirement under section 10.606(b)(3).11
The Board, accordingly, finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.12
On appeal appellant asserts that his manager advised him that his medical expenses would
be paid by the owner of the vehicle who caused the collision. As discussed, however, the evidence
he submitted on reconsideration has not met the requirements to reopen his case for a review of
the merits of the claim.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

C.B., Docket No. 18-1108 (issued January 22, 2019).

9

See supra note 7.

10

K.F., Docket No. 18-1279 (issued February 22, 2019).

11

R.L., Docket No. 18-0175 (issued September 5, 2018).

12

See L.A., Docket No. 18-1226 (issue December 28, 2018).

13

See J.V., Docket No. 18-1534 (issued February 25, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

